 MCPEAK MOTORCOMPANYMcPeak Motor CompanyandAutomobile Salesmen'sUnion Local 1095,RetailClerks InternationalAssociation,AFL-CIO. Case 20-CA--6869July 13, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn March 2, 1972, Trial Examiner David E. Davisissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and abrief in support thereof and the General Counselfiled an answering brief in support of the Decisionand limited exceptions.Pursuant to the provision of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,' findings,2 and conclusions and to adopt hisrecommended Order,3 as modified herein.We agree with the Trial Examiner that Respondentviolated Section 8(a)(5) and (1) of the Act and hisconclusion that a bargaining order in this case isnecessary to effectuate the purposes and the policiesof the Act.The Supreme Court inN. L. R. B. v. Gissel PackingCo.,4 so far as is relevant here, agreed that the Boardhas authority to issue a bargaining order to redressunfair labor practices "so coercive that, even in theabsence of a Section 8(a)(5) violation, a bargainingorder [is] necessary to repair the unlawful effect ofthose' 15unfair labor practices. The Court alsoapproved the Board's authority to issue bargainingorders in less extraordinary cases, involving lesspervasive practices,when the Board decides that"even though traditional remedies might be able toensure a fair election, there [is] insufficient indicationthat an election (or a rerun . . . ) would definitely be1Respondent,an automobile dealer,excepts to the Tnal Examineesrefusal to reopen therecord and admitinto evidence a "directive"from itsdistributorthat it employ additionalsalesmen As the letter is not alleged tobe newly discoveredor unavailableat the time of the hearing, we find nomerit in Respondent's exceptions and affirmthe TrialExaminer's rulingthereonWisconsinRubber Products Co, Inc,160NLRB 166, 167Moreover,we note the lettermerely suggestspossible future needs of thedealer andis farfrom mandatory.2The Respondenthas excepted to certaincredibilityfindings made bythe TrialExaminer.It is the Board's establishedpolicy notto overrule aTrial Examiner's resolutionswith respect to credibilityunlessthe clearpreponderance of all the relevantevidence convinces us that the resolutionsare incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd. 188F.2d 362 (C.A 3). We havecarefully examinedthe recordand findno basisfor reversing his findings179a more reliable test of the employees' desires than thecard count before the unfair labor practices oc-curred." 6We find that a bargaining order is warranted undereither of the above standards by the facts of this case.Thus, immediately upon receipt of the Union'sdemands for recognition and bargaining, which wasbased on the fact that it had authorization cardsfrom six out of the seven employees in the unit,Respondent through its high level management, itsowner McPeak, and its manager, Guernsey, coercive-ly interrogated its employees concerning their unionsympathies and desires, threatened its employeeswith economic reprisals or discharge because of theiractivity on behalf of the Union; bargained directlywith its employees individually and as a group tofrustrate the employees' right to self-organization; 7threatened to blacklist the employees in the industry;threatened to "get" employees; promised thembenefits to dissuade them from continuing to adhereto or maintain membership in the Union; and hiredadditional salesmen in order to reduce its employees'earnings. Respondent further, in violation of Section8(a)(3)and (1), constructively discharged BruceHolbrook, its top new-car salesman.The foregoing unlawful conduct not only preclud-ed the holding of a fair election in the representationproceeding the Union had instituted, but, in ourjudgment,was of a sufficiently pervasive andextensive character, considering the small size of theunit, to have likely served Respondent's intendedpurpose of undermining the Union's preexistingmajority. In these circumstances, we believe that therestoration of thestatus quo anteis required in orderto vindicate employee rights and prevent the Respon-dent from profiting from its own unfair laborpractices.We are further of the opinion that thelingering effects of the Respondent's past coerciveconduct renders uncertain the possibility that tradi-tional remedies can ensure a fair election.Wetherefore conclude, on balance, that the Union'smajority card designations, obtained before theunfair labor practices occurred, provide a morereliable test of employee representation desires and3The General Counselexcepts to the Trial Examiner'sDecision in that(I)although he found Respondent committed certain specific 8(a)(1)violations which he set forth in the"Notice to Employees," he inadvertentlyfailed to include them inthe Order,and (2)the appropriate unit as set forthin the"Notice to Employees"contains obvioustypographical errorsWewill amend the Orderaccordingly4395 U.S. 575.5 Ibidat 6156 Ibidat 616rThe TrialExaminer also found that by bargainingdirectlywith itsemployees individuallyand as a group when it knew that the Unionrepresentedamajority of its employeesRespondent violated Sec 8(a)(5)and (1) of the Act Since we are issuing a bargaining order underGissel,wefind it unnecessary to consider and pass upon this aspect of the case.198NLRB No. 32 180DECISIONSOF NATIONALLABOR RELATIONS BOARDbetter protect employee rights than would a rerunelection.Accordingly, we find that by refusing torecognize and bargain with the Union and byengaging in the aforesaid unfair labor practices, theRespondent violated Section 8(a)(5) and (1) of theAct and that the policies of the Act will best beeffectuated by imposition of a bargaining order toremedy such violations.8ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified herein,and hereby 'orders that McPeak Motor Company,Walnut Creek, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrialExaminer's recommended Order as so modi-fied:1.Renumber paragraphs 1(b) and 1(c) as 1(g) and1(h), respectively, and insert the following para-graphs to be numbered 1(b) through 1(f), inclusive:"(b)Coercively interrogating its employees con-cerning their union activity, sympathies, and desires."(c)Threatening its employees with economicreprisalsor discharge because of their activity inbehalf of the above-named Union or any other labororganization."(d) Bargaining directly with its employees individ-ually or as a group to frustrate the employees' rightto self-organization."(e) Promising benefits to its employees in order todissuade them from continued union adherence ormembership."(f)Hiring additional salesmen in order to reduceitsemployees' earnings because they engaged inunion activity."2.Substitute the attached notice for the TrialExaminer's notice.8 SolvayBakingCompany,180 NLRB 418APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivityon behalf of Automobile Salesmen'sUnion Local 1095, Retail Clerks InternationalAssociation,AFL-CIO, or any other labororganization, by discharging any of our employ-eesor by discriminating against any of ouremployees in any like manner in regard to hire ortenure of employment or any term or condition ofemployment, except as authorized in Section8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.WE WILL NOT coercively interrogate our em-ployees concerning their union activities, sympa-thies, and desires.WE WILL NOT threaten our employees witheconomic reprisals or discharge because of theiractivity in behalf of the above-named Union orany other labor organization.WE WILL NOT bargain directly with our employ-ees individually or as a group to frustrate theirright to self-organization.WE WILL NOT promise benefits to employees inorder to dissuade them from continued unionadherence or membership.WE WILL NOT hire additional salesmen in orderto reduce our employees' earnings because theyengaged in union activity.WE WILL offer Bruce Holbrook immediate andfull reinstatement to his former position, withoutprejudice to his seniority and other rights andprivileges, or, if that job no longer exists, to asubstantially equivalent position, and we willmake him whole for any loss of pay he may havesuffered as a result of the discrimination againsthim.WE WILL, upon request, bargain collectively ingood faith with the above-named Union as theexclusive bargaining representative of our em-ployees in the unit found appropriate by theNational Labor Relations Board for the purposesof collective bargaining with respect to pay,wages, hours of employment, and other condi-tions of employment and, if an understanding isreached, embody it in a signed agreement. Thebargaining unit is:All new- and used-car salesmen employedby McPeak Motor Company at its facilitieslocated in Walnut Creek, California, exclud-ing all other employees, guards, and supervi-sors as defined in the Act.MCPEAK MOTORCOMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act. MCPEAK MOTOR COMPANYThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13050 Federal Building, 450 GoldenGate Avenue, Box 36047, San Francisco, California94102, Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: This case was heard onNovember 30 and December 1, 1971,1 at San Francisco,California,pursuant to a charge filed2 onJuly123amended on August 264 and a complaintissuedonSeptember 10 by the Regional Director for Region 20 oftheNational Labor Relations Board, herein called theBoard. The complaint alleged that McPeak Motor Compa-ny, herein called Respondent, violated Section 8(a)(1), (3),and (5) of the National Labor Relations Act, herein calledthe Act.Upon the entire records and in consideration of thebriefs, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSThe complaint alleged and the answer admitted thatRespondent is a California corporation engaged in retailsalesand services of new and used automobiles; thatduring the past year it has purchased and received goodsand materials valued in excess of $50,000 directly fromsuppliers located outside the State of California and thatduring this period its gross revenue from sales and servicesexceeded $500,000. Accordingly, I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it would effectuatethe purposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleged, the answer admitted, and I findthat the Union, the Charging Party herein, is a labororganization within the meaning of Section 2(5) of the Act.iHereafter all dates willrefer to the year 1971unless otherwise specified2The charge was filed by AutomobileSalesmen'sUnion, Local 1095,Retail Clerks InternationalAssociation, AFL-CIO, herein referred to as theUnion or Charging Party3 Served on Respondenton July 134 Served on Respondenton August 275The recordis correctedat p. 81, 17, by changing May 8 to May 186G.C Exh 2TG C Exh. 38G.C. Exh 4III.THE UNFAIR LABOR PRACTICESA.The Issues181The unfair labor practices alleged in the complaint andlitigated at the hearing may be summarized as follows:1.Did Respondent by its agents, officers, or represent-atives engage in certain conduct which interfered with,restrained, or coerced its employees in the exercise of therightsguaranteed to them by Section 7 of the Act?2.DidRespondent constructively dischargeBruceHolbrook because of his protected or union activities?3.Did Respondent unlawfully refuse to recognize andbargainwith the Union on and after May 18, 1971?4.Does Respondent's conduct warrant the issuance ofa bargaining order?B.Preliminary FindingsGeneral Counsel's Exhibits 2 through 5 were admitted inevidence by stipulation. They showed and I find:(1) The Union filed a representation petition on May 186for a unit consisting of "new and used car salesmenexcluding all other employees, guards and supervisors asdefined in the Act."(2)An election was conducted on July 67 which resultedin three votes against the Union, one challenged ballot,and none for the Union.(3)Objections to conduct of elections were filed by theUnion on July 12 alleging that the employer on or aboutJune 4 bargained with the employees in an attempt toexclude the Union and induced the employees to draw up alistof demands and by these acts dissipated the unionmajority and interfered with the employees' free choice.(4)On September 8, the Regional Directorissued aReport on Oblections9 in which he ordered the electionconducted on July 6 to be set aside on the ground that hisinvestigationshowed that the Employer had interferedwith the employees' free choice by engaging in interroga-tion and making promises of benefits.ioGeneral Counsel introduced into evidence six authoriza-tion cards dated May 8 signed by Respondent's salesemployees which were received with the stipulation byRespondent that they were authentic.iiC.Holbrook'sTestimonial AccountHolbrook testified that he was first employed byRespondent in August 1967 as a new-car salesman andcontinued his employment until July 3; he had a break inservice from January 1969 to April 1969; he was trans-9G.C Exh 5iURespondent did not appeal this order and finding of the RegionalDirectori iTheGCG.C.G.CGCGCG C.cards so received were marked as followsExh 6,Bruce HolbrookExh. 7, William HendersonExh 8, Kenneth HartExh 9,GeorgeSullivanExh. 10, Alfred E GraffiusExh 11, Robert A Cullen 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred to the sale of used cars about June 15; he andanother salesman, Ken Hart,12 contacted Vincent Fulco,executive secretary of the Union at Fulco's Oakland office;Fulco informed them as to the procedure necessary to havethe Union represent the salesmen and gave them a numberof authorization cards for distribution to Respondent'ssalesmen; Hart, George Sullivan, and himself passed thecardsout;sixof the seven salesmen employed, byRespondent met with Fulco at a bowling alley about May15;Fulco told them that McPeak was out of town butwould be back on May 18 and he would contact him atthat time; on May 18 after Fulco left Respondent'spremises,Luzern F. Guernsey,Respondent's sales manag-er,13approached Holbrook and asked him to go into hisoffice;Guernsey called him an obscene name saying"You're the instigator of the Umon movement. I'm goingto get you and all of you"; Guernsey asked who had signedcards and Holbrook informed him that all the salesmenexcept Bob Nelson had signed; "he [Guernsey] was justranting and raving and kept trying to say that I caused it";Holbrook replied that there was no instigator that allsigned cards; later that day Guernsey said that BillHenderson had come to work for Respondent Just toestablish the Union; Guernsey again said that he was goingto get Holbrook and the rest of the salesmen; on May 20Bob Cullen and himself were called into Guernsey's office;Guernsey said that by forming their own union and gettingan outside attorney they might have won as McPeak wouldthen be in serious trouble; Guernsey went on to say thatthe Union wouldn't be of any benefit to them; Fulco wasworthless, that he would fight this to the end; McPeak wasprepared to fight a lot longer than the men could hold outand that he would make sure none of them would be theremuch longer; Guernsey continued by discussingcommis-sion earnings in a union establishment, making compari-sons, and saying they were not so out of line; andGuernsey promised if they would drop the Union, hewould guarantee them a commission structure equivalentto union shops.Holbrook further testified that on May 29 McPeakpresided over a meeting of all the sales employees for thefirst time since Holbrook's employment in 1967; during themeeting salesmen complained that all incoming calls aboutnew cars were being channeled to Nelson thus hurting thesalespossibilities of other salesmen; McPeak asked for alistof recommendations advising the men to keep it assimple as possible; he would weigh them thoroughly andseewhat he could come up with; and McPeak said hecouldn't promise due to the forthcoming election but said,"You know, I'm a man of my word, and if you people donot go Union, these things will be taken care of." Holbrookthen identified General Counsel's Exhibit 12 as a list ofrecommendations which Cullen and Sullivan commencedto type but, as Sullivan's typewriter was not in workingorder,Holbrook had his wife complete the typing and_ itwas presented to McPeak the following week about June 4.He further testified that thesalesmen metwith Fulco againon June 7 or 8 and after some discussion took a vote to goUnion; the next day Guernsey called the salesmen to hisoffice; 14Guernsey said that he had talked with McPeakand that Guernsey had been given full authority to fightthe Umon; the salesmen could not talk to McPeak and thathe,Guernsey, was going to handle it his way; all "matters"would have to be verified and signed by him; and he wasgoing to load the showroom with salesmen and make it asrough as possible.Later that day Holbrook tried to talk to McPeak asMcPeak was getting into his car to leave.McPeak replied,"I don't want to talk to you, I've had it with you. I'vetalked to ..Reynold C. Johnson 15 and told him that youwere the creator of this movement and he said thatJohnson had cut Holbrook off `thelist.'"Holbrook further testified that on June 5 the drawchecks 16 were distributed and Hart did not receive one. Asa result Hart resigned. According to Holbrook, Guernseycame out of his office "boiling" and accused Holbrook ofcausingHart to quit. The next day, Holbrook wastransferred to the used-car department and Guernsey toldHolbrook to get his stuff out of the office. Holbrooktestifiedhe received no prior notice or warning of histransfer and continued to work in the used-car departmentuntil he resigned on July 3. Holbrook related that he hadnot been assigned to used-car sales during his entireemployment with Respondent; from January 1968 to June1971 he was the top new-car salesman in Respondent'semploy; daily sales were posted on the bulletin board andsummarized at the end of the month and this showed thathe was the top salesman; during the 3-1/2 year period hewas the leader each month except for 3 or 4 months; hewas the onlysalesman thenemployed by Respondent whowas a member of the Volkswagen Guild; membership intheGuild is awarded for superior sales performance andincludes only about 10 percent of Volkswagen salesmen;and sometime in June Respondent employed two addition-al new-car salesmen. Before concluding his direct examina-tion, Holbrook testified as follows:When you resigned, Mr. Holbrook, did you giveyour resignation-the reason for your resignation toMr. Guernsey or Mr. McPeak?A.Mr. McPeak.Q.What did you tell him?A.Well, I stated in the resignation, due to personalfriendship, that I thought it was best for him andmyself to give my resignation, and that we knew theUnion election would not be voted in our favor, andthat Ken Hart was gone,and Bill Henderson was gone.On cross-examination, Holbrook admitted that he had abreak in service with Respondent for about 3 monthsbecause he was discharged as a result of a drinkingproblem; he worked as a used-car salesman for about 4weeks when he was first hired;he was transferred to used-car sales in June because Guernsey was trying to force himout of the "dealership"; Bob Fusch, the used-car manager,told him that;as a used-car salesman he did not have asmuch opportunity to meet customers who walked into thenew-car showroom as the used-car department is at the12Kenneth Hart, the transcript erroneously refers to him as Ed Hart15Volkswagen Distributor for Northern California and Nevada13An admitted supervisor withinthe meaningof the Act14Holbrook thought Nelson was out sick that day.16An advanceagainst earnings. MCPEAK MOTOR COMPANY183other end of the showroom,about 120 feet away; thatHolbrook himself had little interest in selling used cars anddid not like it; he felt the dealership(Respondent)was notgoing union and that he was going to be firedanyway;McPeak told him regardless of the outcome of the unionmatter,his employment would not be affected;he believedhe couldn'tproduce as a used-car salesman but did notspeak to Guernsey or McPeak about it;he told Fuschabout a week after his transfer that he was not going tostay in the used-car operation;he was going to leave;McPeak said that he couldn'tdo anything about condi-tions till after the election;and his resignationdated July 1introduced in evidence as Respondent's Exhibit 1 reads asfollows:Iherebytender my resignation from McPeak MotorCompany as a salesman,effectiveJuly 3, 1971.Thisresignation is submitted solely as a courtesy inrecognitionofmyrespect for you. I trust that ourbusiness and personal friendship will continue as it hasin the past.D.General Counsel'sAdditional EvidenceVincent J.Fulco, executive secretary of the Union,testified that onMay 18 he went into Respondent'sestablishment,askedGuernseywhere he could findMcPeak,and was directed to McPeak's office;that heintroduced himself to McPeak,told him that he represent-ed his men, and had a letter of demand;and that hehanded McPeak the letter,17McPeak read the letter, andsaid, "Okay, thank you, I'll contact you."William Henderson testified that he is currently em-ployed by aVolkswagen dealer in Oakland,California; heworked for Respondent from November 1970 to June 1971as a new-car salesman;he left Respondent'semploybecause he could no longer make a living;and this resultedfrom the pressure arising from the union activity and thefact that two new-car salesmen were hired.Henderson'sfurther testimony corroborated Holbrook'stestimonialaccountwith regard to the steps taken to organizeRespondent'ssalesmen and the meeting with Fulco.Henderson then testified that on the morning of May 18 hewas called into Guernsey'sofficewhere Guernsey askedhim if he was aware of this "thing with the Union."AfterHenderson replied in the affirmative,Guernsey askedHenderson if he knew "that he would not be working theremuch longer";thatMcPeak, about 1 or 2 weeks later,called him into his office and asked him why "we wantedtheUnion to represent us . . . or why we didn'tcome tohim with our requests.:.prior to going to the Union."Henderson replied that the men had considered that buthad decided they would all be discharged if they did nothave the backing of the Union. Henderson's testimonyconcerning the meeting of salesmen with McPeak on May29 differed from Holbrook'saccount in that Hendersonrecalled that toward the end of the meeting McPeak askedifhe was correct in assuming that if there was a vote theresult would be a nonunion store and a couple of salesmenreplied "Yes."Kennth J.Hart testified that at the present time he wasemployed as a Ford car salesman in Martinez,California;he was employed by Respondent from October 1967 untilJune 1971;he started his employment with Respondent asa used-car salesman but became a new-car salesman about1year later;about March he was asked to return to sellingused cars by Guernsey and Fusch because of thereemployment of Robert Cullen;he, as a new-car sales-man, earned$300 per month more than as a used-carsalesman;and several weeks before leaving Respondent'semployment he had an urgent need for about$300 andaskedGuernsey for an advance of that sum. WhenGuernsey said he would get him the money,Hart said thathe did not want to be obligated to Guernsey by promisingtogo one way or the other on the union problem;Guernsey replied that naturally he would like him to go hisway but he didn'thave to; Guernsey then brought him acheck and said,"Ken, I realize when you went up there,you went up there because I asked you to go up there. Andyou're not going to be obligated to pay this back,I'llhaveMrs. Stone write if off the used-car department";thereaft-er on June 15 when the regular draw checks were beingpassed out,Hart did not receive one;he then went toGuernsey and accused Guernsey of lying to him about the$300 advance; and Guernsey said that McPeak haddecided that the $300 was a draw and that Hart wasobligated to pay it back.Thereupon Hart told Guernseythat he was quitting his job and left the premises. Hartthereafter testified to his union activity and affirmedHolbrook's account of the organizational meetings of theemployees.Hart further testified that on May 18 he was inGuernsey'sofficeand Guernsey and himself had thefollowing conversation:What'sthis I understand you want to go union?Isaid,"That's right, Joe, I want union representa-tion."And then,he proceeded to say, "You realize, you nolonger have a job with McPeak Volkswagen,or as faras that's concerned,you'll never be able to get a job atanother Volkswagen dealer,not as long as I'm in thechair or the position to do anything about it."So I told him,"Well, Joe, this is something that Iwant."Then, he proceeded to ask me, "Who is the instigatorof this whole thing?"Hart told Guernsey there was no instigator;that about aweek later McPeak asked him to come to his office andsaid to him, "I understand you want to go union." Hartreplied in the affirmative saying that he thought he wouldmake more money with union representation;thatMcPeakthen said he did not want a union, didn'tneed it, and thatif he wanted to he could sell the business the next day as hedidn'tneed it.With respect to the meeting of the salesmenwith McPeak on May 29, Hart testified that McPeak saidthat he can'tcommit himself but if they could get togetherand bring in a list of things,such as to match union scale,that they could more or less have his word that they wouldget exactly that;McPeak said he could not commit himselfright then; after May 18 Guernsey stopped him severaltimes and mentioned that he heard Holbrook was theinstigator;two additional salesmen were hired after17G C Exh 14 184DECISIONSOF NATIONALLABOR RELATIONS BOARDGuernsey said at a salesmen's meeting that he would floodthe floor; and this had no effect upon him because he wasthen in the used-car department.On cross-examination Hart was repeatedly asked wheth-er McPeak had made any promises to the men.Hart replied, "Yes, as far as I'm concerned, he did." Hethen explained that he got that understanding fromMcPeak's repeated statement that his word was good.Asked whether at the same time McPeak said he could notpromise anything, Hart replied:At the very beginning of the meeting, he did mentionthis.He says, you know, just like you can't, you're notsupposed to come right out and say, you've got it, it'syours.But in so many words, he left me, as anindividual, definitely with the impression that whateverwe wanted, he would match the Union and perhaps,even better. This is my version of it. That was the wholeidea of the meeting.E.Respondent's EvidenceAlfred E. Graffius testified that he was a new-carsalesman inRespondent's employ since 1962; he signed aunion authorization card in May after being approachedby Holbrook and Hart; thereafter Guernsey called himinto his office and asked him why he signed a card; and hereplied the others had signed so he might as well. Graffiusfurther testified that Guernsey never told him nor did heever feel that his job was in jeopardy because of his signingthe card; McPeak also asked him whether he signed a cardand why he signed it; he told McPeak he signed becausethe others did; and McPeak mentioned nothing about hisemployee status because of the signing. With regard to theemployees'meeting with McPeak on May 29, Graffiustestified that the salesmen had gotten together and put afew things down that they would like to have done,whether or not they joined the Union, and presented themtoMcPeak; and that McPeak said that he couldn't andwouldn't promise them anything as the law wouldn't allowit.On cross-examination Graffius insisted that McPeak atno time told the employees that he would satisfy theirdemands or words to that effect.Luzern F. Guernsey, called by Respondent, testified thathe was Respondent's salesmanager for the past 8 years; inMay he was told by Vincent J. Fulco, executive secretaryof the Union, that his organization represented a majorityof Respondent's salesmen;on the same day, after Fulcoleft,Guernsey talked with all of thesalesmen;he was angrybecause he felt that they had destroyed their faith in himand that when he talked withBruceHolbrook he was verydiscourteous and told Holbrook that, regardless of "howthiscame out, he would never work with me again";Holbrook concluded the conversation with a statementthat he was going to get Guernsey; he again talked to allthe salesmen "a couple of days" later and told them that hecould not or would not fire them regardless of the result ofthe union problem; he did not want to discharge any of hissalesmenas he had a good crew; and he never liked theUnion and "hated it with a passion."On cross-examination, Guernsey admitted that he hadstated to a Board agent the following:That day, I talked to all or some of the salesmen overthe course of the day. I may have called them into myoffice or otherwise, spoke to them individually, andasked them why they joined the Union. I didn't askthem if theyjoined the Union.Richard J. McPeak, Respondent's owner, testified thatonMay 18, Fulco came into Respondent's place ofbusiness and handed him a letter; he read the letter and"got the message"; he then walked outside and showed theletter to Guernsey; he was angry at the time and consultedwith his attorneys the next day; he transmitted theinformation he received from his attorneys as to what hecould and could not do to Guernsey in order thatGuernsey could straighten out with the salesmen anythingthemight have previously said; and after May 18 there was,acomplete change of attitude of "everybody towardeverybody."The salesmen, in my opinion, were notconcentrating on sales to the best of their previous ability.!There seemed to be a great deal of bickering going on, andproduction had gone down.On cross-examination,McPeak admitted that within a!week or 10 days after May 18 he spoke with each of thesalesmen and asked them why they joined the Union.!McPeak further stated that he avoided speaking to,Holbrook as he felt Holbrook instigated the movement.F.Analysis and ConclusionsThe crucial events related by the General Counsel's!witnesses are essentially admitted. Indeed, counsel forRespondent in its brief admits that both Guernsey andMcPeak interrogated Holbrook, Henderson, and Hartconcerning their reasons favoring union representation.Graffius,a salesmancalledby Respondent, likewisetestifiedthathewas interrogated by Guernsey andMcPeak.In addition, Guernsey and McPeak admitted that they!interrogated all the salesmen.It is academicthat questionsaddressed to employees during an organizational drivewhich seek to uncover their union sympathies, member-ship, and reasons for their union sympathies or member-ship are coercive and violative of the Act. Accordingly, Ifind that each incident of interrogation by Guernsey ofemployees on May 18 and by McPeak about I week later;constituted coercive interrogation and violated Section'8(a)(1) of the Act.Ifurtherfind thatGuernsey informedHolbrook,Henderson, and Hart during their interrogation that theywould be discharged and that he would attempt to blacklistthem from employmentas salesmenin other Volkswagonestablishments. I fmd that this threat of reprisal was madebecause of their union adherence and sympathies. Itherefore find that each of these incidents was violative ofSection 8(a)(1) of the Act.Respondent, in its brief, argues that as Guernsey!subsequent to May 18 assured employees that their job wasnot in jeopardy because of their union activity and thatMcPeak, the owner of the business, also gave thisassurance to employees; therefore, the argument is made,Guernsey's threats of reprisal were nullified and noviolation of the Act should be found. I disagree. Respon-dent's continued attempts to interfere and frustrate itsemployees' rights to organize, as found below, demonstrate MCPEAK MOTOR COMPANY185thatGuernsey's and McPeak's assurances were merelywindow dressing and meaningless. The true intent of thedischarge threats and reprisals is amply demonstrated bythe employment of two additionalnew-car salesmen asforetold by Guernsey when he said he would "flood thefloor," by the June assignment of Holbrook to used-carsalesand by the demand that Hart repay his $300advance.18The evidence shows that Guernsey suggested to Hol-lbrook and Cullen that an internal organization would be'acceptable to Respondent. The meeting of thesalesmenwith McPeak on May 29 was designed to further this end.While it is true that McPeak at the May 29 meeting didestatethat he could not commit or promise anything,nevertheless he made it clear to the salesmen that if theyrepudiated the Union, he would make conditions andcommissionsat least equal to those of the Umon. I creditthe testimony of Holbrook, Hart, and Henderson on thisaspect and therefore find that Respondent attempted to(bargain with its employees at a time when it knew that amajorityhad authorized the Union to act as theircollective-bargaining representative.As this attempt atbargaining was engaged in without the knowledge and,assent of the Union and was designed to frustrate the,employees,, right to self-organization, I find thereby thatRespondent violated Section 8(a)(1) of the Act. AsRespondent knew that the Union represented a majority ofits salesmenin an appropriate unit when it engaged in theforegoing conduct, I find that Respondent likewise violated(Section 8(a)(5) of the Act.19Respondent's antipathy toward the Union, abundantlyillustrated by the course of conduct summarized above,includes coercive interrogation upon the advent of theUnion, threats of reprisals and reprisals against employeeadherents of the Union, promises of benefits to employeesto dissuade them from continued union support, and otherconduct constituting gross interference with the employees'Inght to form, join, or support a labor organization of theirchoice, and to engage in mutual aid and protection.In this atmosphere, I have no difficulty in concludingthatRespondent constructively discharged Holbrook bycreatinga situationso unbearable to Holbrook that he quit,rather than continue in the employ of Respondent. ThatHolbrook tendered his writtenresignationwithout mentionof the reasons is understandableon severalgrounds,including the fear of being blacklisted in the industry asthreatened by Guernsey. Having been the top salesman ofnew cars over a period of several years and now relegatedto the sale of used cars, competing with two additionalnew-car salesmen,deprivedof his usualaccess ofcustom-ers entering the new-car showroom, and dislikingsales ofused cars,it is self-evident that Holbrook was faced with asituation that would reducehis incometo a markeddegree.Itislikewiseself-evident that all of the foregoingconditions, except Holbrook's dislike ofused-car sales,,were created by Respondent to further its purpose offrustrating its employees' right to be represented by theUnion. It is unquestionable that Holbrook was Respon-dent's chief target as Guernsey from the outset had labeledhim as the instigator. I find that Holbrook's constructivedischarge because of his protected activity constituted aviolation of Section 8(a)(1) and (3) of the Act.As the election of July 6 has been set aside by theRegionalDirector, it does not constitute a bar to abargaining order. As I have found above that since May 18Respondent has engaged in a course of conduct violativeof Section 8(a)(5), it is appropriate, under all the circum-stances, to apply the rationale ofGissel.20Clearly a newelectionwould not be free from duress or enable theemployees to express a free choice. The bitter resentmentdisplayed by Guernsey and McPeak at the very idea thattheir salesmen would seek to be represented by a labororganization, their unlawful campaign which resulted inthe negative vote against the Union, and my appraisal oftheir attitude when they testified convinces me that theycontinue to harbor union animus which would destroyreasonable prospects that a fair and truly representativeelection could be held. In addition the departure of at leasthalfof the original employees who advocated unionorganization because of Respondent's pressures amplyestablish this premise.21 Accordingly, I shall, as part of theremedy, order that Respondent recognize and bargain withthe Union as the exclusive collective-bargaining represent-ative of a unit comprising Respondent's salesmen.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.By coercively interrogating employees concerningtheir union activities, sympathies, and desires, by threaten-ing employees with economic reprisals, by attempting tobargain directly with employees at a time when it knewtheywere represented by a labor organization, bypromising employees benefits to dissuade them fromcontinued union adherence, by adding two new salesmento its new-carsalesforce, and by threatening employeeswith discharge Respondent engaged in conduct violative ofSection 8(a)(1) of the Act.2.By creating conditions which caused Bruce Hol-brook to resign his position, Respondent violated Section8(a)(3) and (1) of the Act.3.At all times material herein the Union has been andnow is the exclusive representative of the employees in theappropriate unit found below:All new and usedcar salesmenemployed by McPeakMotor Company in Walnut Creek, California, exclud-ing all other employees, guards and supervisors asdefined in the Act.4.By refusing to bargain with the Umon on May 18and by engaging in a course of conduct thereafter in aniS 1 credit Hart in his recital of this incident. Guernsey in his testimonyfailed to allude to this incident19ArthurF Derse, Sr,President,and WilderMfg. Co.,Inc,185 NLRB,No 7620N LR B v. Gissel Packing Company,395 U.S. 5752iHenderson gave as one of his reasons for quitting the fact that hecould no longer make a living after the hiring of two additional new-carsalesmen.Hart left because Respondent reneged on his gift of $300Holbrook, as found above, was constructively discharged 186DECISIONSOF NATIONALLABOR RELATIONS BOARDattempt to undermine the Union's majority status, Responadent violatedSection 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within thelmeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged tocertain unfair labor practices, it shall be recommended that,it cease and desist therefrom and that it be required to takecertainaffirmativeactiondesigned to effectuate the;'policies of the Act.As Respondent unlawfully discriminatedagainst Bruce''Holbrook on June 5, 1971, by transferring him to used-carsales, thereby causing Holbrook to quit his employment onJuly 3, it will be recommended that Respondent offerHolbrook immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to,his seniority or other rights and privileges, discharging, ifnecessary, any replacements in order to provide work forhim. It will also be recommended that Respondent makehim whole for any loss of pay that he may have suffered byreason of Respondent's discrimination against him, bypaying to him a sum of money equal to that he normally'would have earned as wages from June 15, 1971, to thelldate of Respondent's offer of reinstatement,less his netearningsduring said period. The amount of backpay dueshall be computed according to Board policy set forth in F.W.Woolworth Company,90 NLRB 289, with interest onebackpay computed in the manner set forth in IsisPlumbing,& Heating Co.,138 NLRB 716. Payroll and other recordsin possession of Respondent are to be made available tothe Board or its agent to assist in such computation.Itwill also be recommended that Respondent bargaincollectivelywith the Union and, in view of the nature ofthe unfair labor practices which I have found to have been,committed, I shall further recommend that Respondent'cease and desist from in any manner interfering with itsemployees' rights guaranteed under Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the National LaborRelationsAct, as amended, I hereby.recommend that there be issued the following: 22ORDERRespondent,McPeakMotor Company,itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Automobile Salesmen'sUnion Local 1095, RetailClerksInternational Association,AFL-CIO,or any other organization of its employees, bydischarging any of its employees because of their member-22 In the event no exceptions are filed as providedby Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes23 In the event that the Board'sOrder isenforced bya Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byship in, sympathy for, or activity in behalf of the abovenamed Union or any other labor organization, or bydiscriminatingagainst itsemployees in any like or relatedmanner in regard to hire or tenure of employment or anyterm or condition of employment.(b) Refusing to bargain with the above-named Union asthe exclusive representative of its employees in the unitfound above to be appropriate for the purposes ofcollective bargaining.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Bruce Holbrook immediate and fullreinstatement to his former or substantially equivalent,position,without prejudice to his seniority or other rightsand privileges, and make him whole in the manner set forth,in the section of this Decision entitled "The Remedy."(b)Notify the said employee, Bruce Holbrook, ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and the'UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Upon request, bargain collectively in good faith withthe above-named Union as the exclusive representative ofthe employees in the unit heretofore found appropriate,concerning rates of pay, wages, hours of employment, andother conditions of employment and, if an understandingisreached, embody such understandingina signedagreement.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to determine the amount of backpay due and toanalyze reinstatement rights under the terms of thisrecommended Order.(e)Post at its place of business in Walnut Creek,California, copies of the attached notice marked "Appen-dix."23Copies of said notice, to be furnished by theRegional Director for Region 20, after being duly signedby a representative of the Respondent, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that saidnotices arenot altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.24Order of the National Labor Relations Board"shall be changed to read"'Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "24In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify theRegionalDirectorforRegion 20, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to comply(herewith.